Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT TO: Geovic Mining Corp. (the Company) RE: Registration Statement on Form S-8 In connection with the Companys Registration Statement on Form S-8 pertaining to the registration of securities issuable under the Geovic Mining Corp. 2010 Stock Award Plan, I Jeffrey Volk, on behalf of SRK Consulting (U.S.), Inc. (SRK), hereby consent to the incorporation by reference of the descriptions of the technical report prepared by SRK, in its capacity as independent consultant to the Company, entitled Nkamouna and Mada Deposits, East Province, of Cameroon Africa, dated November 30, 2009, included in the Companys Annual Report on Form 10-K for the year ended December 31, 2009. Dated this 7 th Day of September 2010. Sincerely, SRK Consulting (U.S.), Inc. /s/ Jeffrey Volk Jeffrey Volk, CPG, FAusIMM, MSc Principal Resource Geologist Group Offices: Canadian Offices: U.S. Offices: Africa Saskatoon 306.955.4778 Anchorage 907.677.3520 Asia Sudbury 705.682.3270 Denver 303.985.1333 Australia Toronto 416.601.1445 Elko 775.753.4151 Europe Vancouver 604.681.4196 FortCollins 970.407.8302 North America Yellowknife 867.445.8670 Reno 775.828.6800 South America Tucson 520.544.3688
